DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 952 (page 26, paragraph [0093], line 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  
Claim 10, line 12, “the first direction” should be “the second direction” (see Fig. 6).  
Claim 11, line 5, it discloses “a second jig” without disclosing a first jig. Should it be a first jig instead?
Claim 13, lines 1-2, it discloses “a second protrusion” without disclosing a first protrusion.  Should it be a first protrusion instead?

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi (US Pat. Pub. No. US 2018/0196373 A1).
Regarding claim 8, Itabashi discloses a method for attaching a first holder member 71 to a second holder member 72 in a cartridge 1, the cartridge 1 comprising: a housing 10; the first holder member 71 holding an electrical contact surface 611; and the second holder member 72 supported by the housing 10 (Figs. 1, 4, and 6), the first holder member 71 including a pawl 714a, 714b and the second holder member 72 including a corner part engageable with the pawl 714a, 714b of the first holder member 71 (Figs. 6 and 7), the electrical contact surface 611 being positioned at one end surface of the first holder member 71 in a first direction (Figs. 6 and 7; third direction) crossing the electrical contact surface 611, the method including: approaching the first holder member 71 toward the second holder member 72 in the first direction (Figs. 6 and 7; third direction); and engaging the pawl 714a, 714b with the corner part (Fig. 7).
Regarding claim 9, Itabashi discloses wherein the pawl includes a first pawl 714a and a second pawl 714b, wherein the corner part includes: a first corner part engageable with the first pawl 714a; and a second corner part engageable with the second pawl 714b (Fig. 7), and wherein the engaging includes: engaging the first pawl 714a with the first corner part; and engaging the second pawl 714b with the second corner part (Fig. 7).
Regarding claim 10, Itabashi discloses wherein the first pawl 714a includes: a first arm part extending in the first direction (Fig. 7, third direction); and a first hook part protruding from a tip end portion of the first arm part toward one side in a second direction crossing the first direction (third direction, Fig. 7), the first hook part 714a being engageable with the first corner part, wherein the second pawl 714b includes: a second arm part extending in the first direction (third direction, Fig. 7); and a second hook part protruding from a tip end portion of the second arm part toward another side in the second direction, the second hook part being engageable with the second corer part (Fig. 7), wherein, in the approaching, the first arm part is deformed toward the another side in the second direction and the second arm part is deformed toward the one side in the first direction (Figs. 6 and 7), and wherein the engaging includes: engaging the first hook part with the first corner part by restoration of a shape of the first arm part; and engaging the second hook part with the second corner part by restoration of a shape of the second arm part (Figs. 6 and 7).
Regarding claim 14, Itabashi discloses the cartridge 1 further including a resilient urging member 73 positioned between the first holder member 71 and the second holder member 72, the resilient urging member 73 being configured to expand and compress in the first direction (third direction, Fig. 7), and wherein, in the approaching, one end portion of the resilient urging member 73 in the first direction (third direction) protrudes out from the second holder member 72 and another end portion of the resilient urging member 73 is fixed to the second holder member 72 (Figs. 6 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi.
Itabashi discloses a method for attaching a first holder member 71 to a second holder member 72 in a cartridge 1, the cartridge 1 comprising: a housing 10; the first holder member 71 holding an electrical contact surface 611; and the second holder member 72 supported by the housing 10 (Figs. 1, 4, and 6), the first holder member 71 including a pawl 714a, 714b and the second holder member 72 including a corner part engageable with the pawl 714a, 714b of the first holder member 71 (Figs. 6 and 7), the electrical contact surface 611 being positioned at one end surface of the first holder member 71 in a first direction (Figs. 6 and 7; third direction) crossing the electrical contact surface 611, the method including: approaching the first holder member 71 toward the second holder member 72 in the first direction (Figs. 6 and 7; third direction); engaging the pawl 714a, 714b with the corner part (Fig. 7); and wherein the pawl includes a first pawl 714a and a second pawl 714b, wherein the corner part includes: a first corner part engageable with the first pawl 714a; and a second corner part engageable with the second pawl 714b (Fig. 7), and wherein the engaging includes: engaging the first pawl 714a with the first corner part; and engaging the second pawl 714b with the second corner part (Fig. 7).
Itabashi differs from the instant claimed invention in not disclosing a method for removing the first holder member from the second holder member in a cartridge.
Although Itabashi does not disclose a method for removing the first holder member from the second holder member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to know the first holder member can be easily removed from the second holder member because the two members are attached by simply using pawls.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi as applied to claim 2 above, and further in view of Okamura (JP 2011-158773 A; cited in IDS filed 11/15/2021).
Itabashi, as discussed above, further discloses wherein the first pawl 714a includes: a first arm part extending in the first direction (Fig. 7, third direction); and a first hook part protruding from a tip end portion of the first arm part toward one side in a second direction crossing the first direction (third direction, Fig. 7), the first hook part 714a being engageable with the first corner part, wherein the second pawl 714b includes: a second arm part extending in the first direction (third direction, Fig. 7); and a second hook part protruding from a tip end portion of the second arm part toward another side in the second direction, the second hook part being engageable with the second corer part (Fig. 7).
Itabashi differs from the instant claimed invention in not disclosing: the disengaging includes: pressing the first hook part toward the another side in the second direction to disengage the first pawl from the first corner part; and pressing the second hook part toward the one side in the second direction to disengage the second pawl from the second corner part.
Okamura discloses an image forming apparatus (Fig. 1) discloses a first member 3a including a pawl 35; a second member 13 including a corner part (Fig. 4); and a disengaging method including: pressing the pawl 37 toward another side in a direction to disengage the pawl 37 from the corner part (Fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the disengaging pressing method as taught by Okamura to the pawls of Itabashi to remove pawls from engaging positions. 
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi as applied to claim 1 above, and further in view of Okamoto et al. (JP 2013-025063 A; cited in IDS filed 11/15/2021).
Itabashi, as discussed above, further discloses the cartridge 1 further including a resilient urging member 73 positioned between the first holder member 71 and the second holder member 72, the resilient urging member 73 being configured to expand and compress in the first direction (third direction, Fig. 7).
Itabashi differs from the instant claimed invention in not disclosing (as in claim 5) a first jig such that the electrical contact surface faces the surface of the first jig, and wherein the separating includes separating the housing and the second holder member from the first holder member in the first direction away from the surface of the first jig; (as in claim 6) wherein, in the disengaging, the first holder member is urged to move toward the surface of the first jig by resilient urging force of the resilient urging member after disengagement of the pawl from the corner part; and (as in claim 7) wherein the surface of the first jig has a first protrusion protruding in the first direction from the surface, and wherein, in the disengaging, a portion of the housing is made in contact with the first protrusion.
Okamoto et al. discloses a method for removing a first holder member 4 from a second holder member 3 comprising: a jig (a container) 9, wherein a separating includes separating the second member 3 from the first member 4 in a first direction away from a surface of the jig 9 (Fig. 8); and wherein the surface of the jig 9 has a protrusion 91a, 91b protruding in the first direction from the surface (Figs. 8(a) and 9), and wherein, in the disengaging, a portion of a housing is made in contact with the first protrusion 91a, 91b (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the jig with protrusion as taught by Okamoto et al. to the first and second holder members of Itabashi to accurately removing/attaching the first holder member from the second holder member.  
Also, by combining Itabashi Okamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to know the resilient urging member (spring) will urge the first or second holder member to move toward the surface of the jig by the resilient urging force of the resilient urging member after disengagement of the pawl from the corner part. 
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi in view of Okamoto et al.
Itabashi, as discussed above, further discloses (as in claim 11) the second holder member 72 having one end portion and another end face in the first direction (third direction, Figs. 6 and 7); and (as in claim 12) wherein, in the approaching, the another end face in the first direction of the second holder member 72 extends perpendicular to the first direction (Figs. 6 and 7). 
Itabashi differs from the instant claimed invention in not disclosing: (as in claim 11) wherein the approaching includes moving the first holder member toward the second holder member in the first direction in a state where the housing and the second holder member are set on a surface of a second jig such that the another end face of the second holder member in the first direction faces the surface of the second Jig; (as in claim 12) the another end face in the first direction of the second holder member is made in contact with the surface of the second jig; and (as in claim 13) wherein the of the second jig has a second protrusion protruding in the first direction from the surface, and wherein, in the approaching, a portion of the housing is made in contact with the second protrusion.
Okamoto et al. discloses a method for removing a first holder member 4 from a second holder member 3 comprising: a jig (a container) 9, wherein an approaching includes moving the second member 3 from the first member 4 in a state where the second member 3 is set on a surface of the jig 9 such that one end face of the second member 3 in a first direction faces the surface of the jig 9 (Fig. 8); wherein, in the approaching, the end face in the first direction of the second member 3 extends perpendicular to the first direction, and the end face in the first direction of the second member 3 is made contact with the surface of the jig 9 (Fig. 8); and wherein the surface of the jig 9 has a protrusion 91a, 91b protruding in the first direction from the surface (Figs. 8(a) and 9), and wherein, in the approaching, a portion of a housing is made in contact with the first protrusion 91a, 91b (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the jig with protrusion as taught by Okamoto et al. to the first and second holder members of Itabashi to accurately removing/attaching the first holder member from the second holder member.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 24, 2022